DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/16/2021 has been entered.
 

Response to Amendment
The amendment made to the claim(s) dated 1/16/2021 does not include any new subject matter, therefore, have been accepted for examination. 

Response to Arguments
Applicant's arguments filed 6/30/2020 have been fully considered but they are not persuasive.
Applicant argues that the reference of Vikberg et al. (2010/0309886), does not disclose the newly amended limitations.
Examiner respectfully disagrees and would like to assert that, due to the broadness of the claim language, Vikberg still does disclose the amended limitations of
([0037]-[0038]: the 2G-SGSN received the request for a packet switch handover and identifies that the particulars connection cannot be supported in the packet switch domain and determines that it can be supported in the circuit switched domain),
provide instruction to the wireless device to operate on a different mode of communication protocol associated with the determined commercial carrier while retaining control of said wireless communication, wherein the different mode of communication protocol is one of an earlier generation of said communication protocol, said earlier generation communication protocol affording a lesser communication capability of the wireless communication device ([0036]-[0039]: while handing off from LTE to GSM, which is an earlier and lesser communication capable network, determining that the VoIP/IMS call is not supported by the packet-switched of the 2G RAN and therefore having to use the circuit-switched domain instead; wherein the handover is successful and completed, and the mobile terminal is able to operate on GSM network); 
receive subsequent signals transmitted by said wireless communication device wherein said subsequent signals are transmitted utilizing said different mode of commination protocol, decode said subsequent signals utilizing said codes available to said system ([0038]-[0039]: the on-going voice communication got handed over and handover is completed).
.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al. (US 2013/0078979; hereinafter Bell) in view of Brisebois et al. (US 2011/0086614; hereinafter Brisebois) in further view of Vikberg et al. (US 2010/0309886).

Regarding claim 1, Bell discloses a system for managing a wireless communication device comprising: 
a receiving system configured to receive signals transmitted by the wireless communication device (Abstract, Fig. 3: mobile communication system for transmitting and receiving communication between mobile devices and base stations/network)  and 
a processing system configured to: 
([0053]: detecting that the mobile device is associated with a certain frequency/cellular base station or Bluetooth signals/transceiver); 
determine at least one of a frequency band and a bandwidth of the received signals ([0053]: detecting that the mobile device is associated with a certain frequency/cellular base station or Bluetooth signals/transceiver);
determine from the at least one frequency band and the bandwidth a type of communication protocol associated with the received signals ([0053]: detecting that the mobile device is associated with a certain frequency/cellular base station or Bluetooth signals/transceiver); 
determine a mode of the determined type of communication protocol ([0053]: detecting that the mobile device is associated with a certain frequency/cellular base station or Bluetooth signals/transceiver and preventing Bluetooth operations/pairing); and 
determine an allowability of the wireless communication device to continue transmission, when said received signal is decodable ([0046]: detecting that the mobile device is associated with the base station and permitting communication based on policy).

Bell discloses all the particulars of the claim, except for the limitation of
identify a commercial carrier associated with the wireless communication device based on the determined type of communication protocol.
However, Brisebois does disclose the limitation of
([0061]: wherein the femto AP scans and decodes signals within the vicinity for specific broadcast messages linked to specific radio technologies and frequency carriers).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Brisebois' disclosure to regulate more control of telecommunication within a restricted vicinity.

Bell in view of Brisebois discloses all the particulars of the claim but is unclear about the limitation of 
determine whether codes to decode said received signal are available to the system, wherein hen said codes are not available to decide the received signal,
provide instruction to the wireless device to operate on a different mode of communication protocol associated with the determined commercial carrier while retaining control of said wireless communication, wherein the different mode of communication protocol is one of an earlier generation of said communication protocol, said earlier generation communication protocol affording a lesser communication capability of the wireless communication device, and
receive subsequent signals transmitted by said wireless communication device wherein said subsequent signals are transmitted utilizing said different mode of commination protocol, decode said subsequent signals utilizing said codes available to said system;

indicate that said wireless communication device is able to be connected to a network associated with said commercial carrier network when said wireless communication device is determined allowed.

However, Vikberg does disclose the limitation of 
determine whether codes to decode said received signal are available to the system, wherein hen said codes are not available to decide the received signal ([0037]-[0038]: the 2G-SGSN received the request for a packet switch handover and identifies that the particulars connection cannot be supported in the packet switch domain and determines that it can be supported in the circuit switched domain),
provide instruction to the wireless device to operate on a different mode of communication protocol associated with the determined commercial carrier while retaining control of said wireless communication, wherein the different mode of communication protocol is one of an earlier generation of said communication protocol, said earlier generation communication protocol affording a lesser communication capability of the wireless communication device ([0036]-[0039]: while handing off from LTE to GSM, which is an earlier and lesser communication capable network, determining that the VoIP/IMS call is not supported by the packet-switched of the 2G RAN and therefore having to use the circuit-switched domain instead; wherein the handover is successful and completed, and the mobile terminal is able to operate on GSM network); 
receive subsequent signals transmitted by said wireless communication device wherein said subsequent signals are transmitted utilizing said different mode of commination protocol, decode said subsequent signals utilizing said codes available to said system ([0038]-[0039]: the on-going voice communication got handed over and handover is completed), and
determine an allowability of the wireless communication device from said decoded subsequent signals received from the wireless communication device operating on the different mode of communication protocol ([0050]-[0051]: determining allowability through using the authorization process which includes the use of appropriate ciphering keys and algorithms); and
indicate that said wireless communication device is able to be connected to a network associated with said commercial carrier network when said wireless communication device is determined allowed ([0039]: receiving message indicating handover is complete, hence the mobile terminal is able to operate on the GSM network).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Vikberg’s disclosure to provide continuous telecommunication service from one network to another.

Regarding claim 2, Bell discloses the system of claim 1, wherein the protocol is one of: GSM, and CDMA ([0090]: GSM).

Regarding claim 3, Bell discloses the system of claim 2, wherein a mode of the GSM protocol is one of: 2G, 3G and 4G ([0090]: 2G).

Regarding claim 4, Bell discloses the system of claim 1, wherein the processing system further configured to: determine a location of the wireless communication device ([0107]: location of mobile device is determined; [0124]).

Regarding claim 5, Bell discloses the system of claim 1, wherein the processing system further configured to: identify the wireless communication device based on at least one characteristic of the wireless communication device ([0125]: wireless device identifier).

Regarding claim 6, Bell in view of Brisebois discloses the system of claim 5, wherein the characteristic is comprises at least one of: a frequency, a frequency band, and an IMEI number (Brisebois [0065]: scan for mobile device information such as IMEI).

Regarding claim 7, Bell discloses the system of claim 4, wherein the processing system further configured to: determine an allowability of the wireless communication based on the location of the wireless communication device ([0016]: allowing communication depends on whether mobile device is within quiet zone location).

([0016]: allowing communication depends on whether mobile device is within quiet zone location or exited the quiet zone).

Regarding claim 9, Bell discloses the system of claim 8, wherein the processing system is configured to: direct said wireless communication device indicated to be allowed to a channel available for further communication ([0054]: wherein the system allows outgoing communications over the radio frequency).

Regarding claim 10, Bell discloses the system of claim 9, wherein the channel available for further communication is one of: an open channel associated with a commercial carrier, a channel associated with a device independent of the commercial carrier and a channel to backhaul the wireless communication device to the commercial carrier ([0034]: wherein the carrier technology could be cellular or WLAN, depending which implementation is chosen; [0054]: wherein the system allows outgoing communications over the radio frequency).

Regarding claim 14, Brisebois discloses the system of claim 1, wherein the processing system is configured to: receive, from the commercial carrier, codes associated with the modes of protocol, said codes suitable for decoding said received signal ([0060]-[0061]: wherein the femto AP scans and decodes signals within the vicinity for specific broadcast messages linked to specific radio technologies and frequency carriers).

Regarding claim 15, Bell discloses a system for managing a wireless communication device comprising:
a receiving system (Abstract, Fig. 3: mobile communication system for transmitting and receiving communication between mobile devices and base stations/network) configured to: 
receive a signal from the wireless communication device, wherein the wireless communication device is associated with a selected one of a plurality of commercial carriers and operating according to a mode of communication protocol established by the selected one of the plurality of commercial carriers ([0053]: detecting that the mobile device is associated with a certain frequency/cellular base station or Bluetooth signals/transceiver); 
a processing system configured to: 
execute instructions provided by a memory device, wherein the instructions configure the processing system to: 
receive the received signal from the receiving system (Abstract; Fig. 3; receiving communication between mobile devices and base stations/network); 
determine whether codes sufficient to decode the received signal are available tot eh processing system ([0067]: receive information regarding association between access point and mobile device, the information is inherently decodable when it can be processed by the receiving entity).

Bell discloses all the particulars of the claim, except for the limitation of
how the wireless communication is associated with a selected one of a plurality of commercial carriers.
However, Brisebois does disclose the limitation of
how the wireless communication is associated with a selected one of a plurality of commercial carriers ([0061]: wherein the femto AP scans and decodes signals within the vicinity for specific broadcast messages linked to specific radio technologies and frequency carriers).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Brisebois' disclosure to regulate more control of telecommunication within a restricted vicinity.

Bell in view of Brisebois discloses all the particulars of the claim but is unclear about the limitation of
after determining the codes are unavailable to the processing system,
direct the wireless communication device to operate according to a different mode of communication protocol associated with the selected one of the plurality of commercial carriers while retaining control of the wireless communication device, wherein said different mode of communication protocol represents an earlier generation of said communication protocol are decodable by said available codes and affords a restricted level of communication to the wireless communication device. 
However, Vikberg does disclose the limitation of 

direct the wireless communication device to operate according to a different mode of communication protocol associated with the selected one of the plurality of commercial carriers while retaining control of the wireless communication device, wherein said different mode of communication protocol represents an earlier generation of said communication protocol are decodable by said available codes and affords a restricted level of communication to the wireless communication device ([0037]-[0039]: determining that current connection/communication cannot be supported on 2G and providing handover instructions to handoff from LTE to 2G; ([0036]-[0039]: while handing off from LTE to GSM, which is an earlier and lesser communication capable network, determining that the VoIP/IMS call is not supported by the packet-switched of the 2G RAN and therefore having to use the circuit-switched domain instead; wherein the handover is successful and completed, and the mobile terminal is able to operate on GSM network, wherein the 2G is a lesser/restricted communication than LTE).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Vikberg’s disclosure to provide continuous telecommunication service from one network to another.

Regarding claim 16, Brisebois discloses the system of claim 15, wherein the processing system is further configured to: receive, from each of the plurality of commercial carriers, codes sufficient to decode the modes of communication protocol associated with the commercial carrier ([0060]-[0061]: wherein the femto AP scans and decodes signals within the vicinity for specific broadcast messages linked to specific radio technologies and frequency carriers).

Regarding claim 17, Bell discloses the system of claim 15, wherein the processing system is further configured to: determine an allowability of the wireless communication device ([0016]: allowing communication depends on whether mobile device is within quiet zone location).

Regarding claim 18, Bell discloses the system of claim 17, wherein the allowability of the wire communication device is based on at least one of: a location of the wireless communication device determined outside a restricted area; and an identification of the wireless communication device ([0016]: allowing communication depends on whether mobile device is within quiet zone location).

Regarding claim 19, Bell discloses the system of claim 18, wherein the identification of the wireless communication device is determined based on at least one of: a frequency, a frequency band and a IMEI number (Brisebois [0065]: scan for mobile device information such as IMEI).
 Regarding claim 20, Bell in view of Brisebois discloses the system of claim 15, wherein the processing system is further configured to: determine a type of communication associated with the received signal (Brisebois [0061]: wherein the femto AP scans and decodes signals within the vicinity for specific broadcast messages linked to specific radio technologies and frequency carriers).

Claims 11-13, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell in view of Brisebois in further view of Vikberg as applied to claim 1 above, and further in view of Park et al. (US 6,490,455; hereinafter Park).
Regarding claim 11, Bell in view of Brisebois discloses all the particulars of the claim except for the system of claim 1, further comprising:
a transmission device configured to: output a signal, wherein a received power of the signal in a restricted area within the area is greater than a signal provided by each of at least one commercial carrier providing communication coverage associated with the area.
However, Park does disclose the limitation of 
a transmission device configured to: output a signal, wherein a received power of the signal in a restricted area within the area is greater than a signal provided by each of at least one commercial carrier providing communication coverage associated with the area (Col 7, lines 18-32 and Col 8, lines 31-57 wherein a pseudo base station transmit at higher power level than the current base station that is currently attached to the mobile station).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Park’s disclosure to effectively invoke mobile registration update procedure from the mobile device.

([0094]: TX power ON to reject illicit mobile device).

Regarding claim 13, Brisebois discloses the system of claim 11, wherein the transmission device is configured to: reduce said signal when said wireless device is indicated allowed, wherein the received power of the signal in the restricted area is less than the signal provided by each of the least one commercial carrier providing communication coverage associated with the area ([0094]: detecting authorized mobile device and reducing the transmit power for a period of time).

Regarding claim 21, Bell in view of Brisebois discloses all the particulars of the claim except for the system of claim 1, further comprising:
a second transmission device configured to: output a signal, wherein a received power of the signal in a restricted area within the area is greater than a signal provided by each of at least one commercial carrier providing communication coverage associated with the area. 
However, Park does discloses the limitation of 
a second transmission device configured to: output a signal, wherein a received power of the signal in a restricted area within the area is greater than a signal provided by each of at least one commercial carrier providing communication coverage associated with the area (Col 2, lines 9-18: the pseudo base station transmitting within a specific area; Col 7, lines 27-33, Col 8, lines 51-54: wherein the pseudo base station sends its pilot signal at a power level greater than higher powered pilot signal in surrounding base stations within the area).
Bell, Brisebois and Park are analogous art for they are telecommunication systems applying restrictions to mobile device operations within specified areas. It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Grego’s disclosure to provide a smarter prohibition of mobile device usage based on specifically allowed users and non-allowed users. 

Regarding claim 22, Brisebois discloses the system of claim 21, wherein the transmission device is configured to:
maintain said signal when said wireless device is indicated as not allowed (Brisebois [0003], known in the art as signal jamming). 

Regarding claim 23, Brisebois discloses the system of claim 21, wherein the transmission device is configured to:
reduce said signal when said wireless device is indicated allowed, wherein the received power of the signal in the restricted area is less than the signal provided by each of the least one commercial carrier providing communication coverage associated with the area (Brisebois [0094] discloses the detection of unauthorized mobile device 860 connected at 803B3 and reducing its transmit power from P to P’, essentially to an off state for a period of time, so that the unauthorized mobile device will re-attach to a neighboring transmission point).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/
Primary Examiner, Art Unit 2644